Title: From Hezekiah Niles to Abigail Smith Adams, 31 January 1818
From: Niles, Hezekiah
To: Adams, Abigail Smith


				
					Madam—
					January 31, 1818
				
				It is with high respect that I have the honor to assure you, you have mistaken my “Register” as well as its character, in attributing to it an offensive article about “Drawing Rooms;” while I have to regret that this is not the first time in which my secret pride has been humbled by a similar misapprehension. And such mistakes are easily committed, because another paper is published (at another place, however,) in which the form and manner of the “Weekly Register” is attempted to be copied; probably, that it may pass for mine with the honest and unsuspecting. But of that paper, madam, I never opened or examined but one number, and do not expect ever to examine, much less to read another. I see it only by accident, because it is refused an admittance into my office: nor is my curiosity excited about it, although I am told that its ostensible editor, through a hireling pen,* has several times attempted to honor me with his abuse. I cannot see how I have deserved such marks of respect—seeing that I never have mentioned that editor or named his paper in this; and that I very seldom appear to be wholly sensible that such a thing as the one or the other exists at all.I perfectly recollect to have observed something about “Drawing Rooms,” copied from it, (in another paper) and remember to have read three or four lines of the piece; when I discovered that its subject was not suited for my own taste or that of my male readers, and cast it behind me—I could not believe that the public was any way interested in the domestic arrangements of the president’s wife. Hence I did not know until now that it was so rude as to wound the feelings of a lady—who, in every rank and condition, is entitled to courtesy and protection, but especially commanding it as the worthy consort of a venerable and illustrious patriot of the revolution, who has also filled the most honorable office in the gift of any people in the world. And if, madam, I could have committed myself so far as to publish in my “Register” a thing like that, please to believe that I would have been incapable of adding insult to injury by intruding it upon you. President Adams receives my work only in volumes.Not being decisively instructed, I have only to hope that in publishing your letter I have met your wishes on the subject—The record of facts thereby made will much over-balance, and out-live the calumny. Nay, when that calumny is forgotten, it will stand in evidence of your impartially polite attentions to all that were pleased to visit the “Drawing room while you had the honor to preside there.”With great respect, I have the honor to be yours, &c.
				
					H. Niles.Editor of the Weekly Register.
				
				
					*I acquit the ostensible editor of writing any thing that appears in his paper as original—because I know that he is not competent to it—no matter what is its quality.
				
			